PER CURIAM.
Allen Bigham appeals the summary denial of his motion filed pursuant to Florida Ride of Criminal Procedure 3.800(a) claiming that he received insufficient presentence jail time credit. Bigham received twenty days of jail credit when he was sentenced on October 4,. 1993. Although Bigham claims that he was “officially charged” while in jail on August 12, 1993, and should receive jail credit from that date, the trial court found that he was initially incarcerated on September 15, 1993, and only entitled to twenty days of jail credit. From the limited record before this court, we are unable to confirm the findings set forth in the trial court’s order, which does not include any record attachments.
We reverse because the trial court did not attach portions of the record conclusively showing that Bigham is entitled to no relief. On remand, if the trial court denies the motion again, it shall attach those documents that conclusively refute the jail credit claim. Bigham must seek appellate review of that order within thirty days.
Reversed and remanded.
CAMPBELL, A.C.J., and FULMER and WHATLEY, JJ., concur.